 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   AUTUMN ZETZ, et al.,                                Case No. 1:19-cv-00451-AWI-SAB

12                  Plaintiffs,                          ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE, DISREGARDING
13            v.                                         REQUEST TO SEAL DOCUMENTS FILED
                                                         NOVMEBER 25, 2019, AND DIRECTING
14   BOSTON SCIENTIFIC CORP.,                            CLERK OF THE COURT TO
                                                         ADMINISTRATIVELY TERMINATE
15                  Defendant.                           PLAINTIFFS’ REQUEST TO SEAL
                                                         DOCUMENTS FILED NOVEMBER 26,
16                                                       2019

17                                                       (ECF Nos. 34, 36, 37)

18

19          On November 15, 2019, an order issued granting Plaintiffs’ request to seal their initial

20 disclosures that were inadvertently filed in this action. (ECF Nos. 32, 33.) The November 15,

21 2019 order required Plaintiffs to file their request to seal upon receipt of the order. (ECF No.

22 33.) When Plaintiffs did not file the request to seal, an order issued requiring them to show

23 cause why sanctions should not issue for the failure to comply. (ECF No. 34.) On November

24 25, 2019, Plaintiff filed the request to seal however it was incorrectly titled “Notice of Request to

25 Seal Documents”. (ECF No. 35.) On November 26, 2019, Plaintiffs filed a response to the order

26 to show cause and refiled the request to seal documents using the correct item title. (ECF Nos.
27 36, 37.)

28          Based on Plaintiffs’ November 26, 2019 response, the Court shall discharge the order to


                                                     1
 1 show cause. The Court shall disregard the November 25, 2019 filing which used the incorrect

 2 item title. Finally, the Clerk of the Court shall be directed to administratively terminate the

 3 request to seal as it has been decided by the November 15, 2019 order granting the request to

 4 seal.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1.      The order to show cause, filed November 25, 2019, is DISCHARGED (ECF No.

 7                  34);

 8          2.      The request to seal documents filed on November 25, 2019 is DISREGARDED

 9                  (ECF No. 35); and

10          3.      The Clerk of the Court is DIRECTED to administratively terminate the request to

11                  seal filed November 26, 2019 (ECF No. 36.)

12
     IT IS SO ORDERED.
13

14 Dated:        November 27, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
